        Case 7:18-cv-11102-PED Document 67 Filed 09/29/20 Page 1 of 2



                                L IU & SH IE LD S LLP
                           41-60 Main Street, Suite 208A
                            Flushing, New York 11355
                                 Tel: 631-474-1776
                                 Fax: 718-463-2883
                               shieldscj524@gmail.com


                                 September 29, 2020


BY ECF—2 Pages

Hon. Paul E. Davison, Magistrate Judge
United States District Court, S.D.N.Y.
The Hon. Charles L. Brieant Jr.
 Federal Building and United States Courthouse
300 Quarropas Street
White Plains, NY 10601-4150

      Re:     Avila v. New Hudson Family Restaurant Inc. and Suzhen Ni
              Case Number 7:18-cv-11102-VB
              Joint request for a 30-day extension of time to submit settlement
              documents
              Original deadline: October 3, 2020
              Number of previous requests: None
              No other deadlines will be affected.
              Plaintiff’s counsel consents.

Your Honor:

       I represent the remaining defendants in this action, New Hudson Family
Restaurant Inc. and Suzhen Ni and write with the consent of plaintiff’s attorney to
jointly request an extension of 30 days from October 3, 2020, to November 2, 2020,
to submit signed settlement documents and the Cheeks submission.

       The settlement agreement has been prepared and circulated and several
minor revisions are being made, none of them jeopardizing the settlement. The
Cheeks submission and a confession of judgment are being prepared and will soon
be circulated. Additional time is required for me, with the help of a translator, to
explain the new details of the settlement documents to my client.

     I am writing in place of plaintiff’s attorney, who is participating in multiple
mediations this week.
        Case 7:18-cv-11102-PED Document 67 Filed 09/29/20 Page 2 of 2




Hon. Paul E. Davison, Magistrate Judge
September 29, 2020
Page 2


      Thank you.

                                         Respectfully submitted,

                                         s/ Carolyn Shields

                                         Carolyn Shields
                                         Attorney for Defendants

cc by ECF to:

Ms. Clela Errington, Attorney at Law
Attorney for Plaintiff
